Citation Nr: 0800761	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-19 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to burial benefits on the basis of service 
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1941 to July 
1961.  He was born in March 1916, and died in July 2001, at 
the age of 85.

The appellant, who is the veteran's niece/personal 
representative of his estate and who paid for his burial from 
her personal funds, brought this appeal to the Board of 
Veterans' Appeals (Board) from a March 2002 rating decision 
of the Los Angeles, CA, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the rate of 
burial benefits based upon a service-connected death.  See 38 
C.F.R. § 3.1600(a); 3.1601(a)(1) (2007).  Subsequently, the 
Phoenix RO obtained jurisdiction over this appeal.

In February 2005, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  The veteran died in July 2001, at the age of 85; the 
death certificate lists the immediate cause of death as acute 
cardiopulmonary failure, with the approximate interval 
between onset and death listed as "minutes," due to or as a 
consequence of end stage dementia, with the approximate 
interval between onset and death listed as "weeks."

2.  At the time of death, service connection was in effect 
for postoperative laminectomy at L4-5, rated as 40 percent 
disabling; paroxysmal tachycardia, rated as 10 percent 
disabling; and residuals of fracture of the left fibula and 
duodenitis, each rated as 0 percent (noncompensably) 
disabling.

3.  The veteran's death was not due to or the result of any 
event, injury, or disease of service origin.

4.  Competent and persuasive medical opinion indicates that 
the veteran's service-connected disabilities did not likely 
cause or contribute substantially or materially to cause his 
death.


CONCLUSION OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 101, 1101, 
1110, 1112, 1113, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2007).

2.  The criteria for entitlement to burial benefits based 
upon a service-connected death are not met.  38 U.S.C.A. § 
2307 (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be 

provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
claim: (1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The appellant filed her claim for benefits in August 2001.  
The VARO obtained pertinent medical records and VA medical 
opinions.  A rating action by the RO in March 2002 denied 
service connection for the cause of the veteran's death, and 
for  Chapter 35 educational assistance benefits.  Several 
notices were sent confirming that denial.  Her NOD was filed 
in August 2002.  Extensive additional private documentation 
was solicited, and that received is in the claims file.  

An SOC was issued in May 2003.  The appellant filed her 
Substantive Appeal, a VA Form 9, in June 2003.  Additional 
letters were sent to her and, after more evidence was 
received, rating actions by the VARO in July and October 2004 
continued to deny the claim.  The Board remanded the case in 
February 2005, and additional opinion evidence was obtained 
and is of record.  In the interim, she indicated that she had 
nothing further to provide.  Given the aggregate development 
and actions cited above, the Board finds that the RO has 
satisfied the duty to assist under the VCAA.

The Board finds that the content of correspondence and 
discussions with the appellant  complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  VCAA notification 
was furnished prior to the initial adjudication; any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of the current appeal.  There has been no 
suggestion that there is any prejudice due to a lack of 
proper VA notice or assistance, and she has demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information as necessary to this case was provided to the 
appellant.  Any presumption of error as to VCAA notice has 
been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim including under 
the VCAA.  No useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Under 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Service connection may 
also be granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.   

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.

There are also provisions in the law for the payment of 
burial expenses where there has been a non-service-connected 
death of a veteran, 38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).  Records in the claims file reflect that 
non-service-connected burial benefits were paid in this case. 

III.  Factual Background and Analysis

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

However, following the point at which it is determined that 
all relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The death certificate lists the immediate cause of death as 
acute cardiopulmonary failure, with the approximate interval 
between onset and death listed as "minutes," due to or as a 
consequence of end stage dementia, with the approximate 
interval between onset and death listed as "weeks."

Prior to the veteran's death, service connection was in 
effect for postoperative laminectomy at L4-5, rated 40 
percent disabling; tachycardia, paroxysmal, rated at 10 
percent; and residuals of fracture of the left fibula and 
duodenitis, each rated as noncompensably (0 percent) 
disabling.

As for the pivotal issue of whether service-connected 
disabilities caused or contributed to the death of the 
veteran, the Board notes that extensive private and VA 
clinical evidence is in the file relating to his disabilities 
during his lifetime and at the time of his death.  The last 
rating action take by VARO prior to his death was in 1983, 
when the rating for his back was raised from 20 to 40 percent 
and the rating for his tachycardia was raised from 
noncompensable to 10 percent.

In addition to extensive private clinical evidence of record, 
also of record are several medical expert opinions in this 
case.

One such VA physician's assessment, dated in January 2002, is 
of record en toto.  The physician noted the review of the 
veteran's entire chart, and his history of paroxysmal atrial 
tachycardia (PAT) in 1959; and that he continued to have 
bouts which may have increased in duration and became more 
frequent, but did not appear to become chronic and remained 
in the proxysmal form.  In 1993, the veteran was noted to be 
symptomatic despite taking quinidine, 200 mg., tid.  

The examiner further opined that:

[h]e had other illnesses which were 
significant but there was never any 
evidence of gradual onset of shortness of 
breath suggestive of progressive decrease 
in his ventricular function lading to 
cardiac failure.  The important finding 
is that the patient has lived for over 80 
years and has not been in what appears to 
have been in heart failure through the 
course of his illness.

The patient carried the diagnosis of 
paroxysmal atrial or paroxysmal 
sypraventricular tachycardia for which he 
was intermittently given quinidine that 
appeared to provide, at times partial, at 
other times complete relief from the 
arrhythmia.  

The drug is a class 1A drug, which does 
not block AV nodal conduction.  It 
lengthens the repolarization time in the 
atria and the ventricle and importantly 
it will be effective more in patients who 
have focal origin of the atrial 
arrhythmia and also can be effective in 
patients who have reentrant 
supraventricular tachycardia.  It is 
known that if a patient who has a 
continuous arrhythmia has a fast heart 
rate for a protracted period of time, he 
may develop cardiac failure.

On the other hand, it is rare if ever 
that it occurs in patients who have 
paroxysmal atrial arrhythmia unless they 
are more often in the arrhythmia itself 
than in the sinus rhythm.  The evidence 
about the issue that in this case the 
arrhythmia was nearly a continuous one or 
that more often the patient suffered from 
the arrhythmia than he had sinus rhythm 
is not well documented. 

It should be noted that the patient at no 
time has had extensive investigation for 
this cardiac arrhythmia.  My opinion 
about this patient is based on the 
history provided in the notes that he had 
a paroxysmal form of the supraventricular 
tachycardia and directly it is not likely 
that his terminal complications or 
terminal condition was fundamentally 
altered by the arrhythmia itself.  The 
final opinion is that the death of this 
patient was unlikely due to the disorder 
that he had in the proxysmal form, which 
is normally an arrhythmia that occur in 
patients who have normal hearts.

Pursuant to the Board remand, another medical specialist 
assessed the evidence of record and provided a further 
opinion dated in July 2007.  That opinion was to the effect 
that a cardiologist had evaluated the case in 2002 and 
provided an opinion with which the current examiner had then 
(and now) concurred.  The physician further opined that:

[The veteran's] death from acute 
cardiopulmonary failure with end-stage 
dementia as a contributing factor was 
less likely than not causally related to 
any in-service diagnosis or condition 
including his service connected 
paroxysmal tachycardia. There is no 
evidence that (the veteran)'s service 
connected paroxysmal tachycardia 
condition caused, combined to cause death 
with another factor, aided or lent 
assistant to the production or death, or 
resulted in debilitating effects and 
general impairment of health such as to 
render the veteran materially less 
capable of resisting the effects of his 
heart disease condition.

Rationale:  There is no evidence in the 
submitted records showing worsening of 
the veteran's arrhythmia condition.  
Additionally, I was unable to locate any 
documentation showing any evidence for 
chronic and progressive congestive heart 
failure.  The fact that the veteran 
survived to age 85 also argues strongly 
against any causal or supplemental role 
(for) his service connected diagnosed 
paroxysmal tachycardia.

In assessing the appellant's claim, the Board acknowledges 
that she is undoubtedly sincere in her belief that the 
veteran's service-connected disabilities caused and/or 
contributed to his death.  However, while she is entitled to 
provide observations, she is not shown to be qualified to 
render medical opinions.  In this case, there is no medical 
opinion to support her contentions and in fact, those 
multiple medical opinions by persons with cardiovascular and 
related specialties relevant to the case, are well 
articulated, are of record and supported by the aggregate 
evidence of 

record, and are unanimously to the contrary.  The veteran's 
death was not due to any disease or injury of service origin, 
and his service-connected disabilities did not cause or 
contribute to his death.  

The aggregate evidence of record, including VA and private 
records which are entirely consistent with one another, 
supports the conclusion that conditions causing his death did 
not involve any disability of service origin.  The 
preponderance of the evidence is against the claim; 
accordingly, the doctrine of reasonable doubt is inapplicable 
and the appeal must be denied.  38 U.S.C. § 5107(b); Gilbert, 
supra. 

Accordingly, absent service connection for the cause of 
death, entitlement to burial benefits based on that premise 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied; accordingly, the claim for burial benefits based 
solely upon a service-connected death is denied.



Entitlement to burial benefits on the basis of service 
connection for the cause of the veteran's death.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


